     Case 2:20-cv-02874-AB-SK Document 15 Filed 03/30/20 Page 1 of 5 Page ID #:221




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
     2762 Gateway Road
 8
     Carlsbad, California 92009
 9   Phone: (760) 431-9501
10   Fax: (760) 431-9512

11   Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
     THE DIGUISEPPE LAW FIRM, P.C.
13   4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
     Phone: 910-713-8804
15
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs

18                           UNITED STATES DISTRICT COURT
19                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
20   ADAM BRANDY, an individual; et al.,                 Case No. 2:20-cv-02874-AB-SK
21
                            Plaintiffs,         DECLARATION OF COUNSEL RE
22                                              SERVICE AND NOTICE TO DEFENDANTS
23         vs.                                  OF PLAINTIFFS’ APPLICATION FOR
     ALEX VILLANUEVA, in his official           TEMPORARY RESTRAINING ORDER
24                                              AND ORDER TO SHOW CAUSE WHY A
     capacity as Sheriff of Los Angeles
25   County, California, and in his capacity as PRELIMINARY INJUNCTION SHOULD
26   the Director of Emergency Operations, et NOT ISSUE
     al.,
27                       Defendants.            [FRCP 65; C.D. L.R. 65-1]
28
                                                    -1-
     DECLARATION OF COUNSEL RE NOTICE TO DEFENDANTS OF PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER
                       AND OSC RE PRELIMINARY INJUNCTION | CASE NO. 2:20-CV-02874-AB-SK
     Case 2:20-cv-02874-AB-SK Document 15 Filed 03/30/20 Page 2 of 5 Page ID #:222




 1                                                       Date:    TBD
                                                         Time:    TBD
 2                                                       Courtroom 7B
 3                                                       Judge:   Hon. André Birotte Jr.
 4
 5
                       DECLARATION OF COUNSEL RE: SERVICE
 6
                                AND NOTICE TO DEFENDANTS
 7
            I, George M. Lee, declare as follows:
 8
            1.      I am an attorney at law, in good standing, duly licensed to practice
 9
     law in this State and appear before its courts. I am admitted to the Central District
10
11   of California in good standing. I am counsel of record for plaintiffs Adam Brandy,

12   et al. I have personal knowledge of the facts stated herein, and if called as a

13   witness, could competently testify thereto.

14          2.      This certification is made pursuant to Central District Local Rule 7-
15   19, and the posted procedures of the Hon. André Birotte Jr., to whom this case is
16   assigned, regarding our efforts to notify Defendants, and putative counsel, and to
17   ascertain their opposition, if any, to the Application for Issuance of Temporary
18   Restraining order and OSC re Preliminary Injunction filed today.
19          3.      On March 29, 2020, Plaintiffs filed their First Amended Complaint
20   [ECF No. 9].
21          4.      On the evening of March 30, 2020, shortly after filing Plaintiffs’
22   Application for Temporary Restraining Order and OSC re Preliminary Injunction, I
23   contacted the following parties and putative representatives of the Defendants, to
24   notify them of the filing, by serving each of these parties, at the email addresses
25   listed below, with the following documents:
26               • First Amended Complaint for Injunctive and Declaratory Relief [ECF
27                  No. 9];
28
                                                    -2-
     DECLARATION OF COUNSEL RE NOTICE TO DEFENDANTS OF PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER
                       AND OSC RE PRELIMINARY INJUNCTION | CASE NO. 2:20-CV-02874-AB-SK
     Case 2:20-cv-02874-AB-SK Document 15 Filed 03/30/20 Page 3 of 5 Page ID #:223




 1               • Summons on First Amended Complaint [ECF No. 13];
 2               • Notice of Assignment to District Judge Andre Birotte Jr and
 3                  Magistrate Judge Steve Kim [ECF No. 4];
 4               • Notice to Parties of Court-Directed ADR Program [ECF No. 5];
 5               • Standing Order [ECF No. 12];
 6               • Plaintiffs’ Application for Temporary Restraining Order and OSC re
 7                  Preliminary Injunction [ECF No. 14];
 8               • Plaintiffs’ Memorandum of Points and Authorities in Support of
 9
                    Application for Temporary Restraining Order and Issuance of
10
                    Preliminary Injunction [ECF No. 14-1];
11
                 • Declarations of: George M. Lee, Jason Montes, Jonah Martinez, Alan
12
                    Gottlieb, Gene Hoffman, Brandon Combs, and Josh Savani in support
13
                    of the Application for Temporary Restraining Order and Issuance of
14
                    Preliminary Injunction [ECF No. 14-2 through 14-8]
15
                 • Proposed Temporary Restraining Order and Order to Show Cause
16
                    [ECF No. 14-9].
17
            5.      The parties served with the above documents were as follows:
18
                     Hon. Alex Villanueva
19                   Sheriff, Los Angeles County
20                   Los Angeles County Sheriff's Department
                     211 W. Temple Street
21                   Los Angeles, California 90012
22                   Email: avillan@lasd.org
23                   Mary C. Wickham
24                   County Counsel for the County of Los Angeles
                     500 W Temple St Ste 648,
25                   Los Angeles, CA 90012-3196
26                   Email: mwickham@counsel.lacounty.gov
27
28
                                                    -3-
     DECLARATION OF COUNSEL RE NOTICE TO DEFENDANTS OF PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER
                       AND OSC RE PRELIMINARY INJUNCTION | CASE NO. 2:20-CV-02874-AB-SK
     Case 2:20-cv-02874-AB-SK Document 15 Filed 03/30/20 Page 4 of 5 Page ID #:224




 1                   R. Matthew Wise
                     California Department of Justice
 2                   Office of Attorney General
 3                   1300 I Street
                     Sacramento, CA 95814
 4                   Email: Matthew.Wise@doj.ca.gov
 5
                     Gabrielle Downey Boutin
 6
                     California Department of Justice
 7                   Office of the Attorney General
                     1300 I Street
 8
                     P.O. Box 944255
 9                   Sacramento, CA 94244-2550
10                   Email: gabrielle.boutin@doj.ca.gov

11                   Hon. Gavin Newsom
12                   Office of the Governor
                     Attn: Ann O'Leary - Chief of Staff
13                   1303 10th Street, Suite 1173
14                   Sacramento, CA 95814
                     Email: ann.oleary@gov.ca.gov
15
16                   Sonia Y. Angell, MD, MPH
17                   Director of Public Health & State Health Officer
                     California Department of Public Health
18                   1616 Capitol Ave.
19                   Sacramento, CA 95814
                     sonia.angell@cdph.ca.gov
20
21                   Hon. Eric Garcetti
                     Office of the Mayor
22                   City of Los Angeles
23                   200 N. Spring Street
                     Los Angeles, CA 90012
24
                     Email: mayor.garcetti@lacity.org
25
26
27
28
                                                    -4-
     DECLARATION OF COUNSEL RE NOTICE TO DEFENDANTS OF PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER
                       AND OSC RE PRELIMINARY INJUNCTION | CASE NO. 2:20-CV-02874-AB-SK
     Case 2:20-cv-02874-AB-SK Document 15 Filed 03/30/20 Page 5 of 5 Page ID #:225




 1                   Michael N. Feuer
                     Los Angeles City Attorney
 2                   James K. Hahn City Hall East, Suite 800
 3                   Los Angeles, CA 90012
                     Email: mike.feuer@lacity.org
 4
 5          6.      At the time I served these parties with the documents listed above, I
 6   asked via email whether Defendants would oppose the relief sought in Plaintiffs’
 7   Application for TRO and OSC re Preliminary Injunction.
 8          7.      I will inquire of the above-listed parties or their representatives via
 9
     telephone as to whether opposition to Plaintiffs’ Application will be made. I will
10
     inform the Court of the status of any stated opposition to the Application.
11
            8.      Plaintiffs will also endeavor to serve each of the Defendants through
12
     conventional channels for service of process tomorrow.
13
            I declare under penalty of perjury that the foregoing is true and correct.
14
15    Dated: March 30, 2020                         /s/ George M. Lee
16                                                  George M. Lee
17
                                                    Attorney for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                                    -5-
     DECLARATION OF COUNSEL RE NOTICE TO DEFENDANTS OF PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER
                       AND OSC RE PRELIMINARY INJUNCTION | CASE NO. 2:20-CV-02874-AB-SK
